Citation Nr: 0637880	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-19 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a laceration of the 
right (major) thumb, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from July 1975 to June 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).   


FINDING OF FACT

The right thumb laceration has not resulted in the thumb 
being ankylosed in an unfavorable position, nor does it cause 
a gap of more than two inches (5.1 cm.) when the veteran 
attempts to oppose the thumb and the fingers, even taking 
into account her complaints of pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
thumb laceration are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.7, 4.71a, Diagnostic Codes 5010, 5224, 5228 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance
Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in April 2003, July 2003, and September 2003 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate her claim, as well as an 
explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her behalf.  
In addition, the letters adequately informed the veteran that 
she should submit any additional evidence that she had in her 
possession (by advising her that it was her duty to support 
her claim with adequate evidence).  The veteran's initial 
duty-to-assist letter was provided before the adjudication of 
her claim.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board notes that the RO did not provide notice 
with respect to the effective-date elements of the claim, See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, in 
light of the Board's denial of entitlement to a higher 
rating, the effective date matter is moot.  The Board 
concludes that the appeal may be adjudicated without a remand 
for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded a VA examination.  Her post service 
treatment records have been obtained.  She has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

Increased Rating
The Board has considered the full history of the veteran's 
service connected right thumb disorder.  A service medical 
record dated in January 1975 shows that she sustained a 
laceration of the right thumb when a window shade dropped on 
her hand.  The laceration was sutured.  In February 2000, the 
veteran submitted an original claim for disability 
compensation for a right thumb disorder.  The RO initially 
denied the claim, but later, in a decision of September 2001, 
the RO granted service connection for residuals of laceration 
of the right thumb, and assigned a 10 percent disability 
rating.  The rating has remained at that level since that 
time.  In March 2003, the veteran requested increased 
compensation.  The RO denied that request, and the veteran 
perfected this appeal.  

The evidence includes the veteran's recent VA and private 
medical treatment records.  For example, a private medical 
record dated in July 2002 reflects that the veteran had 
intermittent symptoms which were gradually worsening.  She 
had radial deviation of the IP joint, and pain with motion 
and stress along the IP joint.  The impression was post-
traumatic DJD of the thumb IP joint.  

A VA radiology report dated in August 2002 shows that an X-
ray of the right thumb was interpreted as showing no 
significant bony abnormalities.  An apparent radial deviation 
was noted at the interphalangeal joint which reportedly 
correlated with the presenting history.  The report of an MRI 
of the right hand performed by the VA at that time shows that 
the interpretation was essentially normal study.  It was 
noted that there was no indication of muscle atrophy or local 
tendon abnormalities, with particular attention to the thumb.  
A VA record dated in September 2002 shows that the veteran 
had right hand tenderness over the thumb IP joint and over 
the 1st extensor compartment.  Sensation/motor function was 
intact.  She was afforded injections.  A record dated in 
October 2002 shows that she had improvement of symptoms in 
all trigger points which were injected, but had worsening of 
symptoms in RF which she had opted not to inject at the last 
visit.  It was noted that she had palpable nodules which were 
symptomatic.  

The evidence also includes the report of a VA hand 
examination conducted in October 2003.  The report reflects 
that the examiner reviewed the claims file, took a history 
from the veteran, and obtained all physical examination 
findings necessary for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Percentage evaluations are determined by 
comparing the manifestations of a particular disability with 
the criteria set forth in the diagnostic codes.  The 
assignment of a particular diagnostic code is dependent on 
the facts of a particular case.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
an increased rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 5224 provides a 20 percent rating for 
unfavorable ankylosis of the thumb on the minor hand. 38 
C.F.R. § 4.71a (2006). A note to Diagnostic Code 5224 states 
that VA will consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand. Id.

Moreover, new Diagnostic Code 5228 provides a 20 percent 
rating for limitation of motion of the thumb on the minor 
hand if there is a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers. 38 C.F.R. § 4.71a (2006).

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain. DeLuca v. Brown, 8 
Vet. App. 202 (1995). In DeLuca, the Court explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' (§ 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups." Id.

As to Diagnostic Code 5224, the Board notes that the record 
does not include a diagnosis of ankylosis of the right thumb 
in either the treatment records or the VA examination report.  
On the contrary, the fact that the veteran had at lease some 
motion of all joints of the thumb on the VA examination in 
October 2003 shows that ankylosis was not present.  Ankylosis 
is defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure. See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  In the absence of 
ankylosis, the Board may not rate his service-connected thumb 
disability as ankylosis. Johnston v. Brown, 10 Vet. App. 80 
(1997).  Consequently, a higher evaluation is not warranted 
for the veteran's service- connected thumb under Diagnostic 
Code 5224. 38 C.F.R. § 4.71a. 

As to Diagnostic Code 5228, the right thumb laceration has 
not resulted in a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers, even taking into account 
her complaints of pain.  The VA examination report dated in 
October 2003 specifically noted that she was able to 
approximate the tips of all four fingers to the thumb.  
Although the veteran has reported significant pain on motion, 
her complaints of extremely severe pain are not supported by 
the objective findings.  As noted above, an MRI showed no 
sign of atrophy of the hand, as would be expected with such 
as if there was such an extreme level of pain.  Accordingly, 
the Board concludes that the criteria for a rating in excess 
of 10 percent for a right thumb laceration are not met.  

Based on the veteran's written statements to the RO and/or 
statements to VA examiners that her right thumb disability 
would make it very difficult for her to work, the Board 
considered the application of 38 C.F.R. § 3.321(b)(1) (2006). 
Although the veteran has described his lost function and pain 
as being so bad that it would interfere with her working, the 
evidence does not objectively show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards. Id.  
There simply is no objective evidence that this disorder has 
necessitated frequent periods of hospitalization or caused 
marked interference with employment.  It is undisputed that 
this disability affects employment, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations. 38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability." 38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra- 
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996).





ORDER

An increased rating for a laceration of the right (major) 
thumb, currently rated as 10 percent disabling, is denied



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


